Name: Regulation (EEC) No 827/68 of the Council of 28 June 1968 on the common organisation of the market in certain products listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  competition;  agricultural activity;  tariff policy
 Date Published: nan

 Avis juridique important|31968R0827Regulation (EEC) No 827/68 of the Council of 28 June 1968 on the common organisation of the market in certain products listed in Annex II to the Treaty Official Journal L 151 , 30/06/1968 P. 0016 - 0020 Finnish special edition: Chapter 3 Volume 2 P. 0076 Danish special edition: Series I Chapter 1968(I) P. 0201 Swedish special edition: Chapter 3 Volume 2 P. 0076 English special edition: Series I Chapter 1968(I) P. 0209 Greek special edition: Chapter 03 Volume 3 P. 0095 Spanish special edition: Chapter 03 Volume 2 P. 0170 Portuguese special edition Chapter 03 Volume 2 P. 0170 REGULATION (EEC) No 827/68 OF THE COUNCIL of 28 June 1968 on the common organisation of the market in certain products listed in Annex II to the Treaty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas a common organisation of the market, involving a special system of rules has been established or is shortly to be established for many of the products listed in Annex II the Treaty ; whereas appropriate provisions must also be adopted, within the framework of a common organisation of markets, so as to permit the establishment of a single market for all the other products listed in that Annex; Whereas the establishment of this single market entails the introduction of a single trading system at the external frontiers of the Community ; whereas the essence of this system may be expressed as the integral application of the Common Customs Tariff and the liberalisation of trade; Whereas, however, in exceptional circumstances, the protection resulting from application of the Common Customs Tariff may prove defective ; whereas, in such cases, so as not to leave the Community market without defence against disturbances which may arise therefrom after the import barriers which existed previously have been abolished, the Community should be enabled to take all necessary measures without delay; Whereas the establishment of a single market for all the products in question involves the removal at the internal frontiers of the Community of all obstacles to the free movement of these goods; Whereas the establishment of this single market would be jeopardised by the granting of certain aids ; whereas, therefore, the provisions of the Treaty, which allow the assessment of aids granted by Member States and the prohibition of those which are incompatible with the common market, should be made to apply to the products covered by this Regulation; Whereas, in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close co-operation between Member States and the Commission within a Management Committee; Whereas the transition from the system in force in Member States to that established by this Regulation should be effected as smoothly as possible ; whereas, to that end, transitional measures may prove necessary; Whereas the common organisation of the market in the products covered by this Regulation must take appropriate account, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty; HAS ADOPTED THIS REGULATION: Article 1 The common organisation of the market established by this Regulation shall cover the products listed in the Annex. Article 2 1. The Common Customs Tariff shall apply from 1 July 1968, without prejudice to the provisions of the Association Agreements. 2. Save as otherwise provided in this Regulation, and save derogations decided on by the Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, and subject to the obligations arising from international agreements relating to the products listed in the Annex, the following shall be prohibited in trade with third countries: - the levying of any charge having effect equivalent to a customs duty, and - the application of any quantitative restriction or measure having equivalent effect, subject to the provisions of the Protocol on the Grand Duchy of Luxembourg. Article 3 1. If by reason of imports or exports the Community market in one or more of the products listed in the Annex experiences or is threatened with serious disturbances which may endanger the objectives set out in Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased. The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt detailed rules for the application of this paragraph and define the cases in which and the limits within which Member States may take protective measures. 2. If the situation mentioned in paragraph 1 arises, the Commission shall, at the request of a Member State or on its own initiative, decide upon the necessary measures ; the measures shall be communicated to the Member States and shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within twenty-four hours following receipt of the request. 3. The measures decided upon by the Commission may by referred to the Council by any Member State within three working days following the day on which they were communicated. The Council shall meet without delay. It may amend or repeal the measures in question in accordance with the voting procedure laid down in Article 43 (2) of the Treaty. Article 4 1. The following shall be prohibited in the internal trade of the Community: - the levying of any customs duty or charge having equivalent effect; - any quantitative restriction or measure having equivalent effect, subject to the provisions of the Protocol on the Grand Duchy of Luxembourg; - recourse to Article 44 of the Treaty. 2. The goods listed in the Annex which are manufactured or obtained from products which are not in the situation specified in Article 9 (2) and Article 10 (1) of the Treaty, shall not be admitted to free circulation within the Community. Article 5 Articles 92, 93 and 94 of the Treaty shall apply to the production of and trade in the products listed in the Annex. Article 6 Where reference is made to the procedure laid down in this Article, procedure laid down in Article 26 of Council Regulation No 120/67/EEC 1 of 13 June 1967 on the common organisation of the market in cereals, or any other similar procedure laid down in other Regulations on the common organisation of the market in agricultural products, shall apply. The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall appoint a Management Committee for each product. Article 7 This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty. Article 8 This Regulation shall apply without prejudice to the Community provisions adopted or to be adopted with a view to harmonising the laws, regulations and administrative action of Member States the purpose of which is to maintain or improve the technical or genetic level of the production of certain products listed in the Annex and intended specifically for reproduction. Article 9 Should transitional measures be necessary to facilitate the transition from the system in force in Member States to that of this Regulation, in particular if the introduction of this system on the date provided for would give rise to substantial difficulties in respect of certain products, such measures shall be adopted in accordance with the procedure laid down in Article 6. They shall be applicable until 30 June 1969 at the latest. Article 10 This Regulation shall enter into force on 1 July 1968. This Regulation is binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 June 1968. For the Council The President E. FAURE 1OJ No 117, 19.6.1967, p. 2269/67. ANNEX >PIC FILE= "T0011118""PIC FILE= "T0011119"> >PIC FILE= "T0011120">